DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-6 in the reply filed on 07/13/2021 is acknowledged.  The traversal is on the ground(s) that “the International Searching Authority (ISA) did not reject these claims for lack of unity of invention, even though the ISA was considering the same prior art.” This is not found persuasive because a restriction requirement is proper as long as there are proper basis for a proposed restriction. Here, the basis for the restriction is proper because claims 1-6 and claims 7-9 lack unity of the invention for the reasons discussed in the restriction requirement, mailed on 06/11/2021. The bases for restriction, given in the previous restriction requirement, is still proper and valid.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1 recites “the cutting tools configured to carry out the separation”, in 7th line of the claim, while specification fails to define a corresponding structure for the claimed placeholder of “cutting tools”.
Claim 1 recites “the transferred energy is buffered in an energy storage device”, in 15th line of the claim, while specification defines “capacitors such as gold caps, also referred to as supercapacitors” as corresponding structure for the claimed placeholder of “energy storage device”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the cutting tools configured to carry out the separation”, in 7th line of the claim, that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to recite a corresponding structure for the claimed placeholder of cutting tools. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Droege et al. (US 2016/0257014)
[AltContent: arrow][AltContent: textbox (A separating device (5))]	Droege et al. (US 2016/0257014) disclose an extrusion line as used currently for profile extrusion, regardless of whether said line is used for producing window profiles or tubes. The figure shows an extruder 1, in which plastics material is melted and continuously conveyed into the extrusion die 2 to be shaped. The die is followed by a calibrating and cooling station 3; and depending on the profile, further cooling stations can be used. Downstream of the cooling stations is a take-off device 4. A cutting device 5 is arranged thereafter for cutting the continuous profiles 6 to the desired length. (See paragraph [0026])

    PNG
    media_image1.png
    201
    692
    media_image1.png
    Greyscale

	Droege et al. (US ‘014) teach the cutting device comprises a sleeve 14 comprising linear guides 22 is arranged about the extrusion axis 9, which sleeve is operatively connected to an annular element 29. Cutting tools 7 are arranged on the support disc 15 and are adjusted by means of racks 11 and 12. The annular element 29 can be moved along the extrusion axis 9 in or counter to the extrusion direction 10. An axial drive 17 is provided for moving the annular element 29. The annular element 29 consists of an inner ring 30 and an outer ring 31 that is coupled to the axial drive 17 by means of the connecting part 32. A pneumatic cylinder 19, the direction of which is changed by means of limit switches 21, functions as the drive. A scale 20 is used to determine the position of the limit switches 21 during manual adjustment. (See paragraphs [0026]-[0029])
[AltContent: arrow][AltContent: textbox (Energy storage device (18, 21))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A movable inner region (29))][AltContent: textbox (A stationary outer region (16, 17))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A separator (7))]
    PNG
    media_image2.png
    545
    417
    media_image2.png
    Greyscale

	Droege et al. (US ‘014) further disclose depending on the position of the limit switches 21, the racks 11 and 12 are moved to a greater or lesser extent by the pneumatic cylinder 19, and the penetration depth of the cutting tool 7 into the tube 6 that is to be cut to length is thus specified. (See paragraph [0031])
	Therefore, as to claim 1, Droege et al. (US ‘014) disclose a method for cutting an extruded pipe to length using a separating device (5) comprising a separator (7) rotating about an extrusion axis of the extruded pipe, the separator (7) being rotatably mounted in the separating device (5), and cutting tools being arranged on the separator (7), the cutting tools configured to carry out the separation, the method comprising: transferring energy to move the cutting tools, wherein: the energy is transferred from a stationary outer region (16 and 17) of the separating device to a movable inner region (29) of the 
	Further, Droege et al. (US ‘014) discloses the annular element 29 has been displaced axially by means of the axial drive 17. The outer ring 30 of the annular element 29 is coupled to the axial drive 17 by means of the connecting part 32. The outer ring 30 transmits the axial forces to the inner ring 31 and moves the annular element 29 along the linear guides 22 and in the extrusion direction 10. The inner ring 31 of the annular element 29 is connected to the first rack 11 of the cutting device. The second rack 12 is simultaneously moved in the radial direction on account of the racks being coupled by means of the block 13. (See paragraph [0031])
	Even though Droege et al. (US ‘014) is silent that a discharge time of the energy storage device is between 2% and 25% of a total separation cycle, as claimed in claim 1, it would have been obvious for one of ordinary skill in the art to adjust a discharge time of the energy storage device, as disclosed in Dreoge et al. (US ‘014) to be between said percentage range to improve the processing of the separating device to have a smooth, efficient and reliable operation.
	As to claim 2, Droege et al. (US ‘014) further disclose the energy is transferred to a capacitor, the energy storage device being the capacitor.
	Further, Droege et al. (US ‘014) teach the annular element is an axial bearing. (See paragraph [0025]) therefore, as to claim 3, the energy is transferred via a bearing in which a stator and a rotor are arranged for energy transfer.
	As to claim 4, Droege et al. (US ‘014) disclose the energy transfer takes place in a manner coupled with a force transmission.
	As to claim 5, Droege et al. (US ‘014) teach the energy transfer takes place via metal parts incorporated into a belt.
	As to claim 6, Droege et al. (US ‘014) disclose the energy transfer takes place via slip rings.
Relevant Prior Art
	Droege et al. (US 2016/0263761) disclose a device for cutting extruded plastics profiles to length, wherein the cutting tool is movable radially with respect to the extension axis and is rotatable by a further means about the pipe to be cut to length, in order to cut the pipe to length.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEYED MASOUD MALEKZADEH/            Primary Examiner
Art Unit 1743
08/14/2021